HOWARD, Judge,
dissenting.
I am unable to agree with the majority and would vacate the order of suppression. I believe the majority is giving a meaning to the word “premises” that was not intended by the legislature. The meaning of the word should not be equated with the area within which a search is authorized by a warrant. The majority’s opinion does not advance the purpose of the knock and announce statute and creates an impossible situation for law enforcement officers.
How do you give notice at the gate? Do you shout at the house? Blow a whistle? Or is it incumbent upon the officers to have a bullhorn as was suggested to the trial court here?
How far away from the house must the gate be to dispense with the notice requirement? How can you tell that is too far away?
There are more questions. If the officer jumps over the fence instead of breaking the lock, is he breaking into the premises? And what difference does it make if the gate is locked or unlocked? If the gate is analogous to the door of a house, we know that an officer cannot open the door to a house and enter without first complying with the statute.
Application of the majority opinion can lead to bizarre and undesirable results. Suppose the officer comes to execute a search warrant at the residence of Boris Badinoff. Boris’ house is surrounded by a fence with a locked gate. Boris is inside listening to the radio. The officer arrives at the gate which is only 20 feet from the front door. Seeing the gate is locked the officer cups his hands, places them to his mouth and shouts, “Hello-o-o-o in there. This is the police. I have a warrant to search your house.” Boris doesn’t hear the officer because the radio is too loud and his evaporative cooler is noisy. Receiving no answer, the officer tears the gate down and rushes up to the front door. There is a screen door that is latched. He tears the screen door off because in State v. Sanchez and Valenzuela the court said that after he receives no answer he has satisfied the statute and can break in. The door to the house is locked. He kicks it in to face a dumbfounded Boris. If the officer had rung the doorbell, Boris would have heard it. Is this what the legislature intended? I cannot believe that the intent of the legislature was to take an uncomplicated knock and announce statute and convert it into such a fiendish labyrinth.1 I believe that the legislature, when it used the phrase “... building, premises or vehicle” was attempting to cover the many types of containers in which people are housed or might be located including tents, mobile homes, and recreation vehicles. The legislature used the word “premises” to define a “people container,” such as a tent or a mobile home, which might not to some minds meet the definition of a building.

. In a footnote, the majority says that it is not deciding whether the police must knock and announce after they receive no response at the fence where the fence is so located that the occupants reasonably should have heard the first announcement. Again the majority is unnecessarily creating future legal disputes over the question of whether "... the occupants should reasonably have heard the first announcement.” The decision would engraft one more rule on what should be a very simple and easily understood statute.